Lynch, Judge,

(dissenting):

If the principles enunciated in the majority opinion be correct, and the county court sitting as a board of canvassers can hear evidence and from it determine the result of an election, they open wide the door for the perpetration of fraud against the will of the voters, and encourage evil designed persons to attempt to create just such or similar conditions as appear in this case. To construe the election statute to permit a ministerial body, one not empowered to exercise judicial functions, by proof, whether credible or not, to substitute the memoranda or recollection of witnesses in lieu of the mode prescribed by law, as I interpret it, is indeed very questionable. For just such a condition an adequate and available remedy exists, one in nature judicial, where there are requisite legal formalities, whereby a candidate, upon the service of a notice specifying the particulars with reference to which he claims the right to an office, may have a competent investigation of all the matters so specified, whether disclosed in the returns canvassed or not, and in this manner ascertain the true results of such an election as between rival claimants; either of. whom, if aggrieved, may have a review by superior tribunals upon writs of error. With knowledge of this ample procedure in its possession, I can not consent to the supposition that the legislature intended to enlarge the restricted powers by statute committed to the board of canvassers, so as to permit it to perform functions assigned to tribunals established to determine contests between those who claim to have been elected by the voters to fill any public office. There .appears nowhere any statutory provision that I have been able to find that can in my opinion be interpreted to authorize any such radical departure from the procedure legally established to test the *310final accuracy of the expressed will of the voters. It may as well be said that the canvassers may ascertain by proof errors committed in permitting illegal voters to participate in an election, or in depriving a legal voter of such a right, as to hold that the board may, without the observance of any formality and without notice to the candidate, determine what the opinion allows it to do. One result is no more disastrous in its effect, nor more discordant with statutory regulations, than the other, as I understand them. Every claimant should have an opportunity to appear in defense of a right asserted to enjoy the emoluments of an office. The proceeding by canvassers is merely perfunctory in the discharge of the duties required of them.
Believing the conclusions' expressed in the majority opinion are not in accord with essential statutory requirements relating to the ascertainment of election returns, I am constrained to dissent.